Detailed Action
1. This Office Action is submitted in response to the Amendment filed 12-15-2020, wherein claim 8 has been canceled; claims 1, 9, 10, 16 and 18 have been amended and new claims 19 and 20 have been added. Claims 1-7 and 9-20 are now pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

				Examiners Amendment
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given electronically by Michael Sundin via e-mail on 2-23-2006. The changes made below have underlined text indicating insertions, and strike through and/or double-bracketed text indicating deletions. .
The Claims are amended as follows;
-- Claim 1 (Currently amended): An adjustable support for a gantry for a radiotherapy apparatus, wherein the support comprises a base and a static mounting member for supporting a rotatable ring gantry, wherein the position of the static mounting member relative to the base is adjustable, wherein the support comprises an adjustment mechanism for adjusting the position of the static mounting member relative to the base. --

				



			Allowable Subject Matter

3. Claims 1-7 and 9-20 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a support for a gantry for a radiotherapy apparatus, where the support includes a base and a mounting member for supporting a rotatable ring gantry. See USPN 10,016,171; USPN 10,772,590; USPN 10,610,175; USPN 9,700,741 and USPN 9,313,867.
	However, the prior art fails to explicitly disclose an adjustable support for a gantry where the support comprises a base, a static mounting member and an adjustment mechanism for adjusting the position of the static mounting member relative to the base.
	Also, there is no motivation to combine any prior art references above with any other prior art references in order to obtain the claimed invention. 
	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an adjustable support for a gantry for a radiotherapy apparatus, wherein the support comprises a base and a static mounting member for supporting a rotatable ring gantry, wherein the position of the static mounting member relative to the base is adjustable, wherein the support comprises an adjustment mechanism for adjusting the position of the static mounting member relative to the base.
	Claim 19 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an adjustable support for a gantry for a radiotherapy apparatus, wherein the support
comprises a base and a mounting member for supporting a gantry, wherein the position of the
mounting member relative to the base is adjustable, the adjustable support comprising an adjustment

screw-thread of the base.
	Claim 20 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an adjustable support for a gantry for a radiotherapy apparatus, wherein the support comprises a base and a mounting member for supporting a gantry, wherein the position of the mounting member relative to the base is adjustable by adjustment of one or more flexible plates and wherein the base and the mounting members are joined together by one or more flexible plates.
	6. Claims 2-7 and 9-18 are allowed by virtue of their dependency upon allowed claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

PJ
February 24, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881